Citation Nr: 1217609	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  08-31 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability, to include as secondary to a right knee disability.

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert Franklin Howell, Attorney at Law


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant was a member of the Army National Guard from November 1965 to August 1970, with a period of active duty for training (ACDUTRA) from February 1966 to July 1966 as well as various other periods of inactive duty for training (INACDUTRA).

The service connection issues on appeal come to the Board of Veterans' Appeals (Board) from an October 2007 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in December 2007, a statement of the case was issued in September 2008, and a substantive appeal was received in October 2008.

The TDIU issue on appeal comes to the Board from a March 2009 RO rating decision.  A notice of disagreement was filed in April 2009, a statement of the case was issued in November 2009, and a substantive appeal was filed in February 2010.

The Board notes that the appellant originally expressed a desire to testify at a Board hearing in his substantive appeals addressing the issues in this case.  However, more recently, the appellant's attorney has submitted two separate new filings of VA Form 9, both of which unequivocally indicate that the appellant does "not want a BVA hearing;" these latest statements were filed in October 2011 and December 2011 (these are two distinct filings, and not merely two copies of the same filing).  The October 2011 and December 2011 Form 9 filings are expressly responses to the RO's June 2011 supplemental statement of the case addressing all three issues currently in appellate status.  In light of the multiple recent statements from the appellant's attorney addressing the entirety of the appeal and expressing that the appellant no longer wants a Board hearing, the prior requests for a Board hearing have been withdrawn.



FINDINGS OF FACT

1.  A chronic right knee disability was not manifested during established active duty service or ACDUTRA, nor otherwise caused by an injury during service, nor caused or aggravated by a service connected disability.

2.  A chronic left knee disability was not manifested during established active duty service or ACDUTRA, nor otherwise caused by an injury during service, nor caused or aggravated by a service connected disability.

3.  The appellant is not service-connected for any disability.


CONCLUSIONS OF LAW

1.  A chronic right knee disability was neither incurred in nor aggravated by established active service, the appellant's ACDUTRA, nor injury during the appellant's INACDUTRA; nor is any right knee disability caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310(a) (2011).

2.  A chronic left knee disability was neither incurred in nor aggravated by established active service, the appellant's ACDUTRA, nor injury during the appellant's INACDUTRA; nor is any left knee disability caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310(a) (2011).

3.  The criteria of entitlement to a total rating based on individual unemployability due to service-connected disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify

With regard to the service connection issues on appeal: the record shows that in a March 2007 VCAA letter, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  With regard to the TDIU issue on appeal, the record shows that in a February 2009 VCAA letter, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  In these letters, the appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the appellant for the service connection claims in March 2007, which was prior to the October 2007 rating decision on those issues.  The RO provided VCAA notice to the appellant for the TDIU issue in February 2009, which was prior to the March 2009 rating decision on that issue. Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claims.  Further, the VCAA letters gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal.

In sum, the appellant has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the appellant has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  All available pertinent records including in-service records and post-service VA reports have been obtained.

The Board notes that VA has been unable to obtain the complete set of the appellant's medical records reported to have once been in the custody of the Social Security Administration (SSA).  A March 2011 RO Formal Finding of Unavailability explains in detail the thorough procedures completed to determine that additional SSA records were unavailable and that additional efforts to obtain them would be futile.  In March 2011, the RO notified the appellant that the SSA had informed the RO that the appellant's records were unavailable, and advised him to submit any alternative sources or any pertinent documentation in his possession.

The Board notes that during the development of this appeal, the RO took necessary follow-up steps to obtain all available pertinent service records, including from National Guard service, after their initial efforts produced apparently incomplete records (including as documented in a July 2008 RO memorandum).  Additionally, the appellant has notified VA that some of his service records identify him under a different name.  The claims-file now contains multiple sets of the appellant's service records with somewhat overlapping contents, and the accumulated service records in the claims-file appear to contain all available pertinent service records.  The Board has noted that the service records in the claims file include records associated with the appellant's in-service alias.  The Board notes that with regard to the key factual question in controversy in this case (whether the appellant suffered an in-service knee injury), the appellant has testified that he did not receive medical attention nor any other manner of official attention for the injury other than what is documented in the claims-file.  There is no suggestion that any service records are missing in this case, and the development of service records contemplating the appellant's in-service alias appears to have been appropriately completed.

The Board finds that a VA medical examination with a nexus opinion is not required in order to make a final adjudication with regard to either service connection claim addressed with a final decision below.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that in disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards set forth in McLendon are not met in this case.

Initially, the evidence does not establish that the appellant suffered 'an event, injury or disease in service,' with regard to any knee disability, so it is not necessary to obtain a VA medical opinion with regard to etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As discussed below, there is no documentation of an in-service event involving a knee injury.  Further, the Board determines below that the appellant's recent lay testimony indicating a knee injury in the line of duty during National Guard reserve service is not credible or reliable when considered against the contradictory information of record.  No evidence credibly suggests that the appellant experienced any active duty or ACDUTRA knee problems during such service or within a year thereafter, and no credible evidence otherwise demonstrate the occurrence of an in-service knee injury during National Guard reserve duty.  There is evidence indicating that the knee disability that had onset around the time of the appellant's 1970 medical discharge from National Guard service followed a knee injury that occurred outside of the appellant's military service (perhaps in his military civilian employment).

Moreover, under the circumstance where it is not established that the appellant experienced any knee injury during service nor any active duty or ACDUTRA knee disability, any current opinion provided at this point would be no more than speculative.  See 38 C.F.R. § 3.102 (2011) (a finding of service connection may not be based on a resort to speculation or even remote possibility).

In this case, the Board finds that a VA examination with medical opinion is not necessary with regard to the questions of etiology in this case.  Because the evidence does not establish that the appellant suffered 'an event, injury or disease in service' as it relates to the claims of entitlement to service connection on appeal, and absent an indication that a disability on appeal may be associated with the appellant's service or with another service-connected disability, it is not necessary to provide a VA medical examination with opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Absent such evidence, the Board finds it unnecessary to remand this case for a VA medical examination.

The Board finds that the evidence of record does not meet the McLendon criteria that would require a remand for medical examination and etiology opinions.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to this appeal.  Under these circumstances, no further action is necessary to assist the claimant with this appeal.

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issues on appeal.

Analysis

Service Connection

The issue before the Board involves claims of entitlement to service connection for disability of both knees.  The appellant primarily contends that he suffered an injury to at least his right knee in the line of duty during National Guard reserve service which has resulted in chronic knee disability, and that he now suffers from bilateral knee disability consequent to the right knee injury.

Applicable law provides that service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

The term 'active military, naval, or air service' includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).  

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to, or the result of, a service-connected disease or injury. 38 C.F.R. § 3.310.  The Court has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132, 1137.

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term 'noted' denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

The Board preliminarily observes that the appellant's presentation of this appeal has included reference to his concern that his claims may be denied on the basis that he suffered a documented right knee injury prior to any period of military service.  The appellant clearly suffered a right knee injury prior to his military service which is referred to in numerous documents in the claims-file, including the appellant's November 1965 service enlistment examination report and his own testimony in this appeal.  However, this appeal is decided on the basis of the Board's finding that the appellant's claimed current knee disabilities developed after his entrance to ACDUTRA, after the conclusion of his ACDUTRA, and are not related to any injury occurring prior to service or during military service including his National Guard duty through August 1970.

The Board notes that there is no controversy in this case as to the matter of whether the appellant currently suffers from chronic disability of both knees.  The recent medical evidence of record documents diagnoses and objective findings establishing chronic disability of both knees.  The decisive question in this case is whether any current disability of either knee is shown to be etiologically linked to the appellant's military service (and, if so, whether any additional chronic knee disability is secondarily caused or aggravated by a directly service-connected knee disability).  The Board finds that in this case that the current knee disabilities are not etiologically linked to the appellant's military service, and there is no basis for a grant of service connection for any disability of either knee.

The appellant contends that he suffered a right knee injury while loading a missile during a call-up for training in July 1969 at a location in New Mexico.  In May 2007, the appellant originally asserted that the injury pertinent to his claim took place during training in February 1970 at a location in California, but has more recently indicated that his knee was earlier injured in New Mexico in 1969 and that he later also fell during training in California in February 1970.  The appellant does not contend that he experienced any knee problems during his period of ACDUTRA (from February 1966 to July 1966).

The Board notes that the appellant suffered a right knee injury prior to his military service, as the appellant has acknowledged and as is well-documented throughout the evidence of record.  The appellant's November 1965 enlistment examination notes the pre-service injury and also shows that the injury was found to have healed with no complications.  The appellant contends that his knees were in sound condition with no disability when he began his military service, and the Board accepts this contention as consistent with the evidence of record.  The appellant's recent testimony in connection with this appeal indicates that he recalls no knee problems until a specific injury that took place during National Guard Reserve service in 1969.  The Board notes that some private medical records from the 1990s and 2000s indicate that the appellant described, in general and somewhat inconsistent terms on various occasions, knee symptoms persisting since the time of his pre-service right knee injury in the early 1960s.  However, the appellant's most recent testimony indicates that his current chronic knee disability did not manifest until an alleged injury during reserve service in 1969.

To the extent the appellant now indicates that he first experienced a manifestation of chronic knee disability in 1969, this specific aspect of his recent testimony is consistent with his statements and evidence documented in contemporaneous service records.  Thus, the Board accepts the appellant's recent account and views the facts of this case as involving no pertinent knee symptomatology during any period of service until around 1969.  No contemporaneous evidence or otherwise significant evidence indicates that the appellant had any knee problems between the time of his enlistment and the time following his alleged National Guard duty knee injury in 1969.

The Board observes that service treatment records, including a July 1966 physical examination report at the time of the conclusion of the appellant's ACDUTRA, show no suggestion of any knee complaints or abnormalities prior to the pertinent contended National Guard injuries in 1969 and 1970.  No service treatment records suggest any knee injuries, symptoms, complaints, or diagnoses during the appellant's ACDUTRA.  Indeed, the appellant's current contentions in this case indicate no knee problems following enlistment until 1969, including as explained in his June 2008 local RO hearing testimony and his more recent statements.  As the appellant does not contend that he had any knee problems during any established active duty service or ACDUTRA, and no evidence otherwise suggests manifestations of any knee problems during his ACDUTRA, the Board will not further address the period of ACDUTRA.

The appellant contends, including as explained in his written statement received in December 2011, that when he was called up for training at a missile range in New Mexico in July 1969: "As I was assisting in pulling a msl [missile] onto a launcher I backed into some equipment and injured my right knee."  The appellant testifies that "the right knee swelled up and there was severe pain, and I had a problem walking."  The appellant states that he was "ordered to refrain from seeking medical treatment until my unit returned to Cal[ifornia]."

The appellant's testimony is also presented in a June 2008 local RO hearing transcript of record, with consistent subsequent statements including in his October 2008 substantive appeal.  Prior to the June 2008 RO hearing, however, the appellant's testimony in a May 2007 written statement repeatedly and clearly identified February 1970 as the pertinent time of the right knee injury featured in his claim.  The appellant's May 2007 statement described that his claim arose from a February 1970 right knee injury at a National Guard monthly drill in California.  The appellant's December 2007 notice of disagreement contains a written statement of his contentions that do not revise or contradict the May 2007 statement.  However, the appellant's June 2008 RO hearing testimony revised the account, expressing that he recalls that the right knee injury occurred during "the latter part of about July '69" at "McGregor Range down in New Mexico, missile firing range."  Since that time, including in the recent December 2011 statement, the appellant has expressed that he suffered both a right knee injury in the line of duty during military service in July 1969 as well as an additional injury involving a fall in February 1970.  The appellant's statement received in December 2011 contends that "on (Feb. 1970) I fell at a National Guard meeting and injured my right knee again...."

The Board also notes that the appellant's December 2011 statement was submitted to re-clarify the record after an August 2011 statement from the appellant's attorney indicated that the appellant's contention was that "he sustained his injury during paratroop training in Texas."  The correspondence from the appellant received in December 2011 is accompanied by a statement from the appellant's attorney seeking to replace this statement with the appellant's previously presented account of events, and expressly indicating that the August 2011 version of the appellant's account was "a drafting error."

The appellant's statement received in December 2011 also expresses the appellant's testimony that he had been advised by a private doctor that he "needed to get military documentation on my injury" and that "the Army dragged its feet for months on end."

As the appellant's appeal features the contention that his knee disabilities are etiologically linked to service in the National Guard, rather than established active duty military service, he must show that he was disabled from a disease or injury incurred or aggravated in line of duty during active duty for training (ACDUTRA) or from an injury incurred or aggravated in line of duty during inactive duty training (INACDUTRA).  38 U.S.C.A. § 101(24).  The appellant is claiming that a knee injury occurred (or was aggravated) in the line of duty during National Guard service.  However, the evidence of record does not permit the Board to make a factual finding that any knee injury was caused or aggravated by any event during the appellant's National Guard service.  The preponderance of the probative evidence is against a finding that any knee injury did occur in the line of duty of National Guard service.  Instead, the evidence suggests that pertinent knee injuries occurred during the appellant's military civilian employment (distinct from his military service) and/or in recreational activity such as playing sports.

Contemporaneous service records do confirm, in a July 1969 "Special Orders" document, that the appellant was ordered to full time training duty for short notice annual practice for eight days from July 27 to August 3, 1969.  The record also confirms that the locations for this duty were Fort Bliss, Texas, and McGregor Range, New Mexico.

Contemporaneous service records also show that the appellant had knee complaints and traumatic arthritis of the knees by 1970.  An April 1970 statement from a private medical doctor indicates that the appellant had "a diagnosis of severe patella femoral arthritis with instability of the right patella and recurrent luxating left patella."  A June 1970 "Request for Determination of Eligibility for Medical Discharge" shows that the appellant "has accumulated eighteen absences out of the last twenty drills scheduled (January thru May 1970) due to his ailment."  The appellant was evaluated for consideration for a medical discharge "by reason of progressive, recurrent traumatic arthritis of the knees."  A July 1970 service orthopedic examination report showed marked subluxation of the right patella.  An April 1969 service examination shows that the appellant reported there had been no pertinent medical or surgical condition or change since his last medical examination dated in July 1966 (which, in turn, showed no report of knee symptoms).

However, there is no contemporaneous documentation suggesting that the appellant suffered any knee injury during his military service activity in July (or August) 1969.  The evidence indicates that the appellant's pattern of missing drills began in January 1970, several months after the alleged July 1969 injury.  The Board notes that a July 1970 military examination report shows complaint of pain in both knees with associated discussion of the appellant's pertinent history of knee health.  The report shows that the appellant reported a remote history of a right knee surgery as a teenager, which corresponds to the remote pre-service right knee surgery discussed above and is not significant to this decision.  

Most significantly, however, the July 1970 military examination report shows that the appellant did not report having suffered any knee injury during military service and, rather, reported that he "[h]as injured his right knee, one time when he was a full time military employee."  Significantly, the claims-file contains a U.S. Civil Service Record (with no visible legible date stamp) documenting that the appellant had full time military civilian employment as a "Launcher Helper" and as a "Launcher Crewman" from August 1966 through the end of August 1968.  Additionally, a December 1969 Civil Service "Request for Personnel Action" form shows that the appellant submitted a request to resign from his military civilian employment position due to "personal reasons."  The resignation documents suggest that the appellant remained engaged in military civilian employment through December 1969.

The July 1970 military examination report shows that the appellant was found to have marked subluxation of right patella and discharge from the California National Guard was recommended.  Documentation of the appellant's discharge from the National Guard includes a July 1970 document showing approval of a medical discharge with an official determination that the appellant was "Physically disqualified for retention in ARNG due to physical impairment not incident to ARNG service."

The Board notes that it is well established that there is no legal basis upon which to establish service connection for diseases or injuries incurred during civilian employment.  See, e.g., Venturella v. Gober, 10 Vet. App. 340 (1997) (holding that where a claimant has a dual status as a Reserve/Guard member and as a civilian military employee, service connection is not in order for those diseases or injuries that were incurred during civilian employment).

The Board finds that the appellant's recent testimony asserting that he suffered a significant knee injury during a time of reserve military service is not credible.  The Board finds that the appellant's recent statements concerning incurrence of a significant knee injury during military service are contradicted by indications in his contemporaneous service records.  The Board considers it to be highly significant that the July 1970 military examination report expressly discusses the appellant's pertinent knee health history with no suggestion of the appellant reporting any knee injury during his reserve military duty; rather, the report expressly recounted a single knee injury during his full time employment with the military.  The referenced knee injury was apparently described as occurring during the appellant's documented military civilian 'employment,' rather than in the line of duty during military service.  The Board finds that the appellant's service records, including such a knee examination specifically focused upon the appellant's knees and history of knee injury, is precisely where occurrence a knee injury in the line of duty would be reported.  Furthermore, the fact that the discharge documentation shows an official finding that the appellant's disqualifying knee disability was not incident to his National Guard service further probatively contradicts the appellant's more recent testimony.

The Board also notes that the appellant's post-service private medical records from the 1990s and early 2000s contain various instances of the appellant reporting a history of knee symptoms including (as presented in an October 1994 private medical record) "h/o repetitive trauma in part playing hockey/football."  The notations of the appellant's account of his knee history in the 1990s and years prior to the filing of this claim on appeal describe past knee injuries, but none with circumstances consistent with the alleged in-service knee injury he now describes.  The Board believes it is reasonable to expect that had the appellant suffered the alleged in-service knee injury under the circumstances he contends, then he would have included reference to that injury event when providing his knee history to the medical caregivers treating his knee problems following service.  In this regard, the Board finds that the information in these post-service private medical records weighs against finding that the appellant suffered a knee injury in the line of duty under the circumstances he describes in this appeal.

The appellant has recently testified, including in his written statement received in December 2011, that during the final months of his period of reserve service he sought to obtain documentation from the military to confirm the in-service knee injury.  However, the contemporaneous documentation of his pursuit of a medical discharge reflects no suggestion that he alleged any in-service knee injury; this casts doubt upon the appellant's recent testimony.  Even assuming that the appellant did allege an in-service knee injury during his discharge processing, the service department expressly determined that his knee disability was not incident to his National Guard service; this indicates that officials in a position to make a contemporaneous determination of such an alleged injury found that no such knee injury occurred during his National Guard service.  The Board finds that the appellant's recent testimony, presented in pursuit of monetary benefits and no earlier than several decades after the alleged circumstances of injury, is not reliably credible.  The testimony is inconsistent with contemporaneous evidence including an examination report and service department determination contemplating the appellant's account of events at that time.

The Board acknowledges that the appellant appears to have denied experiencing any knee problems in an April 1969 service document.  There is some confusion in the record and the Board is not completely certain as to whether the appellant's military civilian employment concluded in August 1968, in December 1969, or at some later date.  Assuming, for the sake of argument only, that the appellant's April 1969 statement concerning his health came after the conclusion of his military civilian service, this document nevertheless does not establish that the appellant suffered a significant knee injury in the line of duty of military service.  The Board recognizes the argument that the April 1969 document suggests that the appellant had not suffered a pertinent knee injury prior to that time.  However, in this case, the Board nevertheless finds greater persuasive value in the combination of (1) the appellant's clear report in July 1970 that he suffered a knee injury in his full time military 'employment,' in addition to (2) the official service department determination associated with the appellant's medical discharge that the knee disability was not incident to National Guard service.  Even if the April 1969 document introduces some confusion as to the specific timing of any significant knee injury, it does nothing to affirmatively indicate that such an injury occurred in the line of duty during military service.

In any event, the Board notes that the record of the appellant's December 1969 resignation from his civilian military employment actually suggests that he was so employed in late 1969, which would eliminate the possible conflict between the indications that the appellant suffered a knee injury during military civilian employment but possibly not before April 1969.  In either event, the evidence weighs against finding that the appellant suffered a pertinent knee injury in the line of duty during National Guard reserve duty activity.

The Board concludes that the most significant and probative evidence weighs against finding that a pertinent knee injury occurred in the line of duty during the appellant's military service activity.  Whether or not the appellant's military civilian employment included time after April 1969, the Board finds that the probative weight of the evidence is against finding any knee injury in the line of duty during the appellant's military service activity (as distinguished from military civilian employment).

As the Board concludes that the preponderance of the probative evidence weighs against finding that the appellant suffered a pertinent knee injury in the line of duty during any military service (as distinguished from military civilian employment), there is no basis for an award of service connection for a knee disability in this case.  No knee disability manifested during established active duty service or ACDUTRA, and the Board finds that no pertinent knee injury occurred in the line of duty otherwise during military service.

As service connection is not warranted on a direct basis for disability of either knee, then it follows that service connection may not be established for disability of either knee on a secondary basis as allegedly caused or aggravated by disability of the other knee.  To the extent that service connection must be considered for a disability of either knee on a secondary basis, service-connection on this secondary basis is barred as a matter of law. 38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 426 (1994).

In sum, after consideration of all of the evidence and contentions in this case, the Board finds that service connection is not warranted for any disability of either knee on any basis in this case.

Service Connection Conclusion

The Board finds that the preponderance of the evidence is against the claims of entitlement to service connection for disability of either knee on any basis.

In reaching this decision, the Board has reviewed the entirety of the evidence of record but finds that there is no other evidence of record which probatively contradicts the findings presented in the most probative evidence discussed above with regard to the issues on appeal.  The Board acknowledges that the claims file contains a quantity of other documents, including medical records referring to the appellant's knee problems, but none of the information in these records substantially supports the appellant's claim or otherwise contradicts the evidence deemed to be most probative in the discussion above.

Here, the evidence does not support finding that any current acquired knee disability is related to the appellant's military service.  The preponderance of the probative evidence in this case weighs against finding that there was any event or injury during military service pertinent to the etiology of any current knee disability.

The Board acknowledges that service connection may indeed be granted when a chronic disease or disability is not present in service, but there is evidence of continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  In this case, however, the appellant does not appear to contend that he had a continuity of knee symptomatology following his shown period of ACDUTRA, and the evidence does not otherwise supporting finding that he did.  Rather, in this appeal, the appellant contends that he did not experience pertinent knee symptoms until a knee injury alleged to have occurred in the line of duty during his National Guard military service, years after his period of ACDUTRA. The Board finds that the appellant's knee disability shown in 1970 was not a result of an injury during National Guard reserve service activity (as distinguished from military civilian employment), nor was it the result of aggravation during such duty.  Moreover, no disability of the knees is shown to have manifested with a continuity linking it to any period of established active duty service or ACDUTRA in this case.

Additionally, in accordance with Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Board concludes that the lay evidence presented by the appellant concerning the onset and history of his knee symptoms does not provide a persuasive basis to award service connection in this case.  There is no controversy as to the fact that the appellant experienced knee symptoms concurrent with his National Guard reserve service in 1970.  However, as discussed above, the Board finds that the appellant's testimony regarding knee injury or injuries suffered in the line of duty during reserve military service (as distinguished from military civilian employment) is not credible for reasons including inconsistent prior statements and contrary contemporaneous evidence with a service department determination at discharge that the appellant's knee disability was not incident to National Guard service.

Additionally, because the appellant was not diagnosed with an arthritis disability of the knees within one year of separation from any established active duty service, there is no presumption that such a disability was incurred during service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

As the preponderance of the evidence is against the appellant's claims of entitlement to service connection for disability of either knee, the benefit-of-the-doubt rule does not apply, and the appellant's claims of entitlement to service connection for disability of both knees are denied. See 38 U.S.C.A § 5107.

TDIU

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disability, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is 'whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability.'  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The record shows no service-connected disabilities.  There is therefore no possible basis for an award of a total rating based on individual unemployability due to service-connected disability.


ORDER

The appeal is denied as to all issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


